Exhibit 10.61
Fair Isaac Corporation
901 Marquette Avenue, Suite 3200
Minneapolis, MN 55402-3232
612 758 5200 phone
612 758 5201 fax
www.fairisaac.com

     
CONFIDENTIAL
  (FAIR ISAAC LOGO) [c47904c4790403.gif]

May 29, 2007
Mr. Mark R. Scadina
1066 Laurie Avenue
San Jose, CA 95125
Dear Mark:
On behalf of Fair Isaac Corporation, I am pleased to offer you the position of
Vice President, General Counsel and Corporate Secretary reporting directly to
me. The terms of the offer, subject to final approval by the Compensation
Committee of our Board of Directors, are described below:

1.   Your job title will be Vice President, General Counsel. In addition, this
role will hold the officer position of Corporate Secretary upon appointment by
the Board of Directors, an action we anticipate occurring commensurate with or
immediately following your hire date. Your start date will be mutually agreed
upon following your acceptance of this offer.   2.   Your employment is
contingent on the results of a background check, which includes a criminal
records check, reference checks and verification of both education and
employment history. It is our understanding that you have no outstanding
limitations imposed by a current or prior employer that will impair, in any way,
your ability perform as a senior leader with Fair Isaac Corporation. If the
results of your background check reveal information that is inconsistent with
our standards, or if such a referenced employment limitation is found to exist,
this offer may be rescinded or your employment with Fair Isaac Corporation may
be subject to immediate termination.

3.   Your starting annual base salary will be $325,000 (less tax withholding),
calculated and paid on established bi-weekly payroll dates.

4.   You will participate in Fair Isaac’s Management Incentive Plan, a copy of
which has been provided to you separately. This is a discretionary bonus plan
involving the opportunity for semi-annual awards. As such, it is funded by
company achievement of targeted financial results with individual awards then
determined by management. Annual cumulative awards under this Plan will range
from between zero and 100% of annual base salary with your annual targeted award
level under the plan, should both the company and you achieved desired goals,
being 50 percent of base salary. Your cumulative award(s) under this plan for
the period beginning with your hire date and continuing through the fiscal 2008
performance period are guaranteed to be no less than $162,500, less applicable
taxes.

 



--------------------------------------------------------------------------------



 



Offer Letter — Scadina
Page 2

5.   You will receive an initial long-term incentive award consisting of 95,000
non-qualified stock option shares with an exercise price equal to the closing
market value on your hire effective date. In addition, you will receive 30,000
restricted stock units. Twenty-five percent of both non-qualified stock option
shares and restricted stock units will vest on each anniversary date of the
grant. You will be eligible to receive additional long-term incentive awards
consistent with the company’s performance-based grant cycles.

6.   You will be offered participation in a Management Change-in-Control
Agreement, subject to approval of the Company’s Board of Directors, which, among
other things, will provide for accelerated vesting of unvested long-term
incentive holdings and enhanced severance benefits in the event of a qualified
change-in-control of Fair Isaac followed by a qualified termination of your
employment. A copy of the template Agreement has been provided to you
separately. In addition, in the event that the Company enters into a
change-in-control agreement at any time with a Company executive other than the
Company CEO, and such agreement contains terms that are more favorable to such
other executive (including more favorable economic terms in the event of a
change in control), then the Company shall be required to make such more
favorable terms available to you as of the effective date of the other
agreement.

7.   You agree to relocate yourself and your family to the Minneapolis,
Minnesota metropolitan area within six months of your hire date. During this
relocation period, you will be expected to office out of the Minneapolis
headquarters office, except that you will be permitted to office up to ten
business days in the Company San Jose, CA office during this initial six month
period (it being understood that the scheduling of such days will be approved in
advance by the CEO and take into consideration your ongoing duties and
responsibilities as well as other senior executive schedules). The Company will
provide you with a comprehensive relocation package intended to cover reasonable
costs associated with relocating from San Jose, California. Such package will
include the following, subject to a $100,000 cumulative cap inclusive of direct
payments, reimbursements and any gross-ups to offset related taxable income to
you:

  o   The Company will provide or reimburse you for the actual travel costs for
up to two round trips by you and your immediate family from California to
Minneapolis for purposes of house hunting and school interviews. You should work
with the Company to make travel arrangements, including airfare and hotel, in
accordance with Company travel policies and practices.

  o   The Company will arrange for and provide to you temporary living
accommodations in the Minneapolis metropolitan area for a period beginning on
your date of hire and ending no later than twelve months from your hire date,
and travel between Minneapolis and California during such period, in accordance
with the Company’s travel policies and practices, on average not more than twice
per month.

 



--------------------------------------------------------------------------------



 



Offer Letter — Scadina
Page 3

  o   The Company will reimburse you for closing costs in connection with your
purchase of a home in the Minneapolis metropolitan area.

  o   The Company will pay an agreed upon vendor for reasonable costs of moving
the household goods and personal effects of you and your family from California
to the Minneapolis metropolitan area.

To the extent that the relocation benefits provided to you under this letter
agreement represent taxable income to you, the Company will gross-up such amount
to account for the estimated taxes to be owed by you, in accordance with the
policies and practices of the Company. You will submit receipts or other
appropriate documentation of each expense under this paragraph within 30 days
after such expense is incurred, and the Company will pay such reimbursements to
you within 30 days thereafter.

8.   Following your initial six-month employment period, you will be permitted
to office ten business days every quarter, on average, at the Fair Isaac San
Jose, CA office, it being understood that the scheduling of such days will be
approved in advance by the CEO and take into consideration your ongoing duties
and responsibilities as well as other senior executive schedules. For a period
ending with your five year employment anniversary (“Travel Period”), the company
will reimburse you for the cost of economy class airfare for you, your spouse
and dependent children associated with up to eight round-trips annually from
Minneapolis to San Jose during the Travel Period. Such reimbursements will be
imputed as taxable income to you and you will be paid a gross-up amount to
substantially offset related income taxes.
 
9.   You will be eligible to participate in Fair Isaac’s comprehensive set of
benefit programs including those described in the Benefits Package, paid
time-off, deferred compensation and our retirement programs which include
401(k), Supplemental Retirement and Savings (deferred compensation) and Employee
Stock Purchase plans. You will accrue vacation at the rate of four (4) weeks per
year upon your hire date.
 
10.   This offer letter does not constitute an Employment Agreement and your
employment will be “at- will” meaning that either you or the Company may
terminate your employment relationship at any time for any reason, with or
without cause or notice. This term of employment is not subject to change or
modification of any kind except by a written agreement signed by both you and
the CEO of the Company.
 
11.   You will be required to sign a Proprietary Information and Inventions
Agreement as a condition of employment.

 



--------------------------------------------------------------------------------



 



Offer Letter — Scadina
Page 4
Please respond to this offer and confirm your desired start date by signing and
faxing this document to Richard Deal, VP-Human Resources, at 612-758-5201
Mark, I look forward to your acceptance of this offer and to the significant
contributions I’m confident you’11 make.
Please contact me (612-758-5210) or Richard Deal (612-758-5225) directly if you
have any questions.

 
Sincerely,
-s- Mark Greene [c47904c4790404.gif]
Mark Greene
CEO

I have read and accept this offer of employment and expect to commence working
with Fair Isaac Corporation, on the following date: 6/11/07. I understand any
other agreements which may have previously been made to me are superseded by
this offer.

         
Dated: 6/6/06
  /s/ Mark R. Scadina
 
Mark R. Scadina    

 